Citation Nr: 0717554	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 30 percent disabling, to 
include a separate compensable rating for arthritis with 
limitation of motion.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Right knee disability is manifested by severe 
instability, but not by ankylosis.  

2.  Right knee disability is manifested by some limitation of 
motion with evidence of arthritis, but not more limiting than 
forward flexion to 45 degrees or extension to 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee disability, based on instability, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Codes (DCs) 5257, 5256 
(2006).

2.  The criteria for a separate evaluation of 10 percent, but 
no more, for right knee disability, based upon limitation of 
motion with evidence of arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010-5003, 5260, 5261 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a January 2004 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for instability of the 
right knee in January 1974; therefore, the first three 
elements are not in dispute.  The veteran is appealing the 
degree of disability, demonstrating that he has actual 
knowledge of this element.  There will be no increase from 
this decision for instability of the right knee; therefore, 
further discussion of effective dates is not needed for that 
issue.  As to the current increase for right knee limitation 
of motion with evidence of arthritis, discussion concerning 
the effective date will be conducted prior to assignment of 
an effective date.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  A VA examination was provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Increased Rating

The veteran has appealed for an evaluation in excess of 30 
percent for his service-connected right knee disability, 
based primarily on instability.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), DC 
5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, the highest 
evaluation under that code, 30 percent, will be assigned with 
evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, DC 5257.  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under DC 5257 because it is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5010-5003.  For purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that 
focus on limitation of motion of the knee are DCs 5260 and 
5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

As the veteran's representative correctly points out, 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under DC 5260 for limitation of flexion of the leg and 
DC 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's representative has argued that the veteran 
warrants a separate evaluation for limitation of motion of 
the right knee with evidence of arthritis.  To this extent, 
the Board agrees.

A. Evaluation in excess of 30 percent for symptoms other than 
limitation of motion.

Under the appropriate diagnostic codes, the veteran's right 
knee disability cannot be evaluated as more than 30 percent 
disabling without evidence of ankylosis or limitation of 
motion.  See 38 C.F.R. § 4.71a, DCs 5256 through 5263.  
Limitation of motion will be discussed in the next section.  

The competent medical evidence of record does not show that 
the veteran has ankylosis of the knee.  In fact, a February 
2004 VA examination shows that the veteran had flexion of the 
right knee to 100 degrees and extension to zero degrees at 
that time.  Other medical evidence of record also shows that 
the veteran's right knee is not ankylosed; for example, a 
private medical report from February 2004 reported that the 
veteran had full range of motion in his right knee at that 
time.  This is evidence against a finding that the veteran 
has ankylosis of the right knee.  As the veteran is currently 
awarded the highest evaluation available for instability of 
the knee, and no ankylosis is shown, an evaluation in excess 
of 30 percent for manifestations of right knee disability, 
other than limitation of motion, is not in order.  See id.  

B. Evaluation for limitation of motion with evidence of 
arthritis.

After a careful review of the evidence, the Board finds that 
an evaluation of 10 percent, but no more, for limitation of 
motion of the right knee with evidence of arthritis is in 
order.  See 38 C.F.R. § 4.71a, DCs 5003, 5260, 5261.  

An MRI (magnetic resonance imaging) from November 2003 showed 
that the veteran had degenerative changes of the medial joint 
space of the right knee, and an MRI of the veteran's right 
knee from June 2004 showed "medial meniscus degenerative 
type attenuation with mild adjacent chondromalacia," among 
other things.  A VA outpatient record from October 2003 
showed that the physician's impression was arthritis, and in 
the section detailing "Active Problems," the physician 
noted "Osteoarthritis R KNEE INJURY."  

A February 2004 VA examination reported that the veteran at 
that time had flexion in his right knee from zero to 
100 degrees, absent 40 degrees of full flexion secondary to 
pain and decreased range of motion.  The examiner reported 
extension of the right knee from 100 degrees to zero degrees 
with pain at 10 degrees of flexion to full extension.  Other 
competent medical evidence shows an even greater range of 
motion, for example, a February 2004 private medical record 
reports full range of motion of the veteran's right knee.  
Findings such as these would warrant a noncompensable 
evaluation under DCs 5260 and 5261.  Since the veteran's 
right knee limitation of motion is noncompensable, a 
10 percent evaluation will be assigned under DC 5010-5003.  
The veteran does not warrant an evaluation in excess of 
10 percent because right leg flexion limited to 30 degrees or 
extension limited to 15 degrees has not been shown.  See 
38 C.F.R. § 4.71a, DCs 5260, 5261.   

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected right knee disability are 
contemplated in the 10 percent rating assigned by this 
decision.  There is no indication that pain causes functional 
loss greater than that contemplated by the 10 percent 
evaluation.  See 38 C.F.R. § 4.40; DeLuca, supra.

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that his right knee 
disability warrants more than a 30 percent evaluation based 
on instability, or a 10 percent evaluation based on 
limitation of motion, the Board finds that the preponderance 
of the evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an evaluation in excess of 30 percent for right knee 
disability, based upon instability, and an evaluation in 
excess of 10 percent for right knee disability, based upon 
limitation of motion with evidence of arthritis, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for right 
knee disability, based upon instability, and the 10 percent 
evaluation for right knee disability, based upon limitation 
of motion with evidence of arthritis, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria. 

ORDER

Entitlement to an evaluation in excess of 30 percent for 
right knee disability, based on instability, is denied.  

A separate 10 percent evaluation for right knee disability, 
based upon limitation of motion with evidence of arthritis, 
is granted subject to the controlling regulations applicable 
to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


